 
Exhibit 10.2

UNSECURED PROMISSORY NOTE



$831,250
 Date: May __, 2007

 
FOR VALUE RECEIVED, the receipt and sufficiency of which is hereby acknowledged,
MedLink International, Inc., a Delaware corporation (“Company or Maker”), hereby
promises to pay to the order of Steven J. Hixson (the “Holder”), at the address
designated on the signature page of this Note or at such other place as Holder
may designate by written notice to Maker, the principal sum herein below
described (“Principal Amount”), in the manner and at the times provided and
subject to the terms and conditions described herein. This Unsecured Promissory
Note (“Note”) has been executed by Maker in conjunction with the execution by
Maker and Holder of that certain Stock Purchase Agreement of even date herewith
pursuant to which Maker will purchase ten million (10,000,000) shares
(“Purchased Shares”) of Anywhere MD., Inc. common stock from the Company and one
hundred and thirty million (130,000,000) shares of Anywhere MD, Inc. common
stock from Holder (“Shareholder Shares”) (collectively the “Shares”).


1.    Principal Amount.


The Principal Amount means the sum of eight hundred thirty-one thousand two
hundred and fifty dollars ($831,250). No interest shall accrue on the unpaid
Principal Amount, subject to Section 8 below.


2.    Payment of Principal.


Commencing on July 1, 2007, and continuing on the first calendar day of each of
the eleven months thereafter, Maker shall pay an installment of $69,270.84 to be
applied against the Principal Amount, subject to Section 5 below.


All checks or other instruments representing payment of the aforesaid
installments shall be made payable to Holder or made in accordance with Holder’s
reasonable instructions to Maker.


3.    Representations and Warranties: Maker represents and warrants that the
following statements are true and correct:
 
(a) No authorization, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body (including, without
limitation, any court) is required, except such authorization or approval as has
already been obtained for the execution, delivery or performance of this Note by
Maker.
 
(b) The execution and delivery of this Note and the taking of any other action
required or contemplated hereby shall not cause a default or event of default
under any other agreement or commitment to which Maker is a party or by which it
is bound.
 
 
1

--------------------------------------------------------------------------------

 
4.    Prepayments.


Maker shall have the right to prepay any portion of the Principal Amount without
prepayment penalty, premium or discount.


5.    Manner of Payments/Crediting of Payments.


Payments of any amount required hereunder shall be made in lawful money of the
United States and shall be credited first against accrued but unpaid interest,
if any, and thereafter against the unpaid balance of the Principal Amount.


6.    Default/Acceleration Upon Default.


At the option of Holder, all or any part of the indebtedness of Maker hereunder
shall immediately become due and payable, irrespective of any agreed maturity
date, upon the happening of any of the following events of default:


(a) If any installment of the Principal Amount under this Note is not paid
within thirty (30) days of the date when due;


(b) If Maker shall breach any non-monetary condition or obligation imposed on
Maker pursuant to the terms of this Note;


(c) If Maker shall make a general assignment for the benefit of creditors;


(d) If a custodian, trustee, receiver, or agent is appointed or takes possession
of substantially all of the property of Maker;


(e) If Maker shall be adjudicated bankrupt or insolvent or admit in writing
Maker’s inability to pay Maker’s debts as they become due;


(f) If Maker shall apply for or consent to the appointment of a custodian,
trustee, receiver, intervenor, liquidator or agent of Maker, or commence any
proceeding related to Maker under any bankruptcy or reorganization statute, or
under any arrangement, insolvency, readjustment of debt, dissolution, or
liquidation law of any jurisdiction, whether now or hereafter in effect;
(g) If any petition is filed against Maker under the Bankruptcy Code and either
(1) the Bankruptcy Court orders relief against Maker, or (2) such petition is
not dismissed by the Bankruptcy Court within ninety (90) days of the date of
filing; or


(h) If any attachment, execution, or other writ is levied on substantially all
of the assets of Maker and which is not be dismissed or stayed within sixty (60)
days after the levy.


 
 
2

--------------------------------------------------------------------------------

 
 
7.    Cure of Default. 


Upon default pursuant to sub-sections 6(a) or (b), Holder shall give Maker
written notice of default. Upon default pursuant to sub-sections 6(c) through
sub-section (h), Maker shall immediately provide written notice to Holder.
Mailing of written notice, by either party, via U.S. Postal Service Certified
Mail shall constitute prima facie evidence of delivery. Maker shall have thirty
(30) days after receipt of written notice of default from Holder or from the
postage date of written notice of default mailed to Holder by Maker, to cure
said default. Maker may cure the default by making full payment of any principal
whose payment to Holder is overdue under this Note.


8.    Interest Following Default.


Following an event of default, which is not cured pursuant to Section 7, the
outstanding Principal Amount of this Note shall bear interest at a rate of 7 %.
In this regard, Holder reserves the right to add any accrued interest that is
not paid when due to the Principal Amount.


9.    Collection Costs and Attorneys’ Fees.


Maker agrees to pay Holder all reasonable costs and expenses, including
reasonable attorneys’ fees, paid or incurred by Holder in connection with the
collection or enforcement of this Note or any instrument securing payment of
this Note, including without limitation, defending the priority of such
instrument or conducting a trustee sale thereunder. In the event any litigation
is initiated concerning the enforcement, interpretation or collection of this
Note, the prevailing party in any proceeding shall be entitled to receive from
the non-prevailing party all costs and expenses including, without limitation,
reasonable attorneys’ and other fees incurred by the prevailing party in
connection with such action or proceeding.


10.   Rights and Remedies Cumulative.


Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen note, no right or remedy herein conferred
upon or reserved to Holder is intended to be exclusive of any other right or
remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other appropriate right or remedy.


11.   Waiver.


No delay or omission by Holder to exercise any right or remedy arising upon any
Event of Default shall impair the exercise of any such right or remedy or
constitute a waiver of any such Event of Default. Every right and remedy given
by this Note or by law to the Holder may be exercised from time to time, and as
often as may be deemed expedient, by the Holder. No provision of this Note may
be waived unless in writing signed by Holder, and waiver of any one provision of
this Note shall not be deemed to be a waiver of any other provision.
 
 
3

--------------------------------------------------------------------------------

 
12.   Replacement Note.


If this Note is mutilated and surrendered to Maker or if Holder claims and
submits an affidavit or other evidence, satisfactory to Maker to the effect that
this Note has been lost, destroyed or wrongfully taken, then Maker shall issue a
replacement note.


13.   Notice.


Any notice to either party under this Note shall be given by personal delivery
or by express mail, Federal Express, DHL or similar airborne/overnight delivery
service, or by mailing such notice by first class or certified mail, return
receipt requested, addressed to such party at the address set forth below, or to
such other address as either party from time to time may designate by written
notice. Notices delivered by overnight delivery service shall be deemed
delivered the next business day following consignment for such delivery service.
Mailed notices shall be deemed delivered and received in accordance with this
provision three (3) days after deposit in the United States mail.


14.   Governing Law; Jurisdiction; Severability; Jury Trial.


  This Note shall be construed and enforced in accor-dance with, and all
questions concerning the construction, validity, interpretation and performance
of this Note shall be governed by, the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. The Company hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company's obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
date set out above.
 



 
MAKER:


MEDLINK INTERNATIONAL, INC.
 


By: _________________________
Ray Vuono, CEO and President


MAKER’S ADDRESS:
11 Oval Drive, Suite 200B
Islandia, New York 11749  


HOLDER’S ADDRESS:
3528 El Camino Real
Atascadero, California 93422
Attn: Steven Hixson

 
 
 
5

--------------------------------------------------------------------------------

 